DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter, “an optical fiber” of claim 20, line 2, and “a transmission line” defined in claim 1. It is to be noted that claim 20 depends on the claim 1, and claim 20, recites “an optical fiber (same as transmission line 10)” and claim 1 recites “transmission line, which is same as optical fiber 10.  None of the drawings shows both transmission line and optical fiber, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 26 and 27 are objected to because, of the following informalities:  
Claim 1, lines 8 and 9, recites, “and and”. One of the occurrence should be deleted. Appropriate correction is required.
Claim 26, line 2, “a cable”, should be changed to -the cable--.
Claim 27, line 1, recites, “a cable”. should be changed to -the cable--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, line 2, recites, “an optical fiber”. It is not clear “an optical fiber is same or different from “a transmission line” defined in claim 1, line 2. Hence it is vague and indefinite. For the further examination, “an optical fiber” is considered as --the transmission line is an optical fiber--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 17-20 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiramatsu (US 6,934,450).
Regarding claim 1, Hiramatsu  discloses a cable 20, 26 comprising: a transmission line 14; and a connector 20 disposed on at least one end of the transmission line, wherein the connector 1 includes: a housing 16, 20 to which the transmission line 14 is connected; and a terminal group 3 that protrudes in a specific direction different from a direction parallel to a longest side of the housing (see figs. 1-3), the terminal group is a terminal group for board-to-board connection (see fig. 12), 
    PNG
    media_image1.png
    280
    448
    media_image1.png
    Greyscale
and the terminal group 3 is disposed on a first surface FS (facing 21 of circuit board 22) having a largest area among six surfaces constituting surfaces of the housing.  
Regarding claim 17, Hiramatsu, discloses the terminal group 3 (3b) is constituted by a plurality of terminals disposed along a direction orthogonal to the direction parallel to the longest side of the housing and which are aligned in a row (see figs. 1-3, 5, 7a-7d, 11-12).  
Regarding claim 18, Hiramatsu, discloses the housing is a closed housing that has an internal space closed in the specific direction by an outer wall, and the first surface FS is an outer surface of the outer wall of the housing.  
Regarding claim 19, Hiramatsu, discloses the housing is an open housing that has an internal space open in the specific direction, and the first surface is an edge surface of a side wall of the housing.  
Regarding claim 20, Hiramatsu, discloses the transmission line is an optical fiber, wherein the connector 20 further includes one or both of: a transmitting circuit 15B that converts, to an optical signal to be transmitted via the optical fiber, an electrical signal inputted via the terminal group; and a receiving circuit 22 that converts, to an electrical signal to be outputted via the terminal group, the optical signal received via the optical fiber.  
Regarding claim 24, Hiramatsu, discloses the terminal group includes a plurality of terminals disposed along a direction orthogonal to the direction parallel to the longest side of the housing and which are aligned in two rows.  
Regarding claim 25, Hiramatsu, discloses a number of terminals constituting the terminal group is four or more.  
Regarding claim 26, Hiramatsu, discloses 26. (New) An image transmission system (desired equipment is broad enough to read as the image transmission system) comprising: a cable as set forth in claim 1; and one or both of: an imaging board connected to the cable via the connector and on which an image pickup element is mounted; and a signal processing board 22 connected to the cable via the connector and on which a signal processing circuit is mounted, wherein the signal processing circuit processes (see column 15, lines 29-34) an image signal that is generated by the image pickup element and then transmitted via the cable. It is to be noted that “one or both of: an imaging board connected to the cable via the connector and on which an image pickup element is mounted; and a signal processing board 22 connected to the cable via the connector” is an optional limitation, and there is no particular structure of imaging board and processing board is defined, the circuit board 22 of the prior art is considered as processing board as it outputs to desired equipment as discusses in column 15, lines 29-34).
Regarding claim 27, Hiramatsu, discloses a cable as set forth in claim 1; and a device (desired equipment) connected to the cable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu, in view of DiFonzo et al. (US 8,702,316) hereafter DiFonzo. Also see US 7,762,817, US 7,722,358 and US 7,351,066.
Regarding claims 15 and 16, Hiramatsu, discloses all the claimed limitations except for wherein the first surface has a raised portion surrounding the terminal group, and the surface of the device has a recessed portion which is capable of being fitted to the raised portion, and the first surface comes into surface contact with the surface of the device at an area outside of an area surrounded by the raised portion.  
DiFonzo discloses connector insert 510 comprising pins 520 surrounded by raised guide 550 and connector receptacle 560 comprising a recessed portion 590 which is capable of being fitted to the raised guide 550, and the first surface comes into surface contact with the surface of the device at an area outside of an area surrounded by the raised portion.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first surface has a raised portion surrounding the terminal group, and the surface of the device has a recessed portion which is capable of being fitted to the raised portion, and the first surface comes into surface contact with the surface of the device at an area outside of an area surrounded by the raised portion as taught by DiFonzo in order to have ease of insertion and removal. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu, in view of Wang (US 10,302,879).
Regarding claim 21, Hiramatsu, discloses all the claimed limitations except for the connector includes an indicator that, when the connector is connected to a device, operates in accordance with a signal supplied by the device via the terminal group, and the indicator is disposed on a surface of the housing that is opposite to the first surface or on a surface of the housing that is orthogonal to the first surface.  
Wang disclose the connector 30 includes an indicator 41 that, when the connector 30 is connected to a device, operates in accordance with a signal supplied by the device via the terminal group 101, and the indicator 41 is disposed on a surface of the housing of 30 that is opposite to the first surface or on a surface of the housing that is orthogonal to the first surface, see fig. 2.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the connector includes an indicator that, when the connector is connected to a device, operates in accordance with a signal supplied by the device via the terminal group, and the indicator is disposed on a surface of the housing that is opposite to the first surface or on a surface of the housing that is orthogonal to the first surface in order to prevent the removal of the cable from the device upon the indicator light is on. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu, in view of Little et al. (US 2017/0133777) hereafter Little.
Regarding claim 23, Hiramatsu, discloses all the claimed limitations except for the connector has a heat dissipation mechanism. 
Little disclose the connector 200 has a heat dissipation mechanism 231 (fig. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the connector comprising a heat dissipation mechanism as taught by Little in order protect and maintain the health and functionality of internal components for better and consistant communication.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 22, the prior art of record does not disclose or teaches a cable a connector includes a second terminal group disposed in a direction different from a direction in which a first terminal group of a terminal group is disposed, when the connector is connected to a device, the second terminal group: outputs a signal that is inputted from the device via the first terminal group; or inputs a signal that is to be outputted to the device via the first terminal group, the second terminal group is disposed on a surface of a housing of connector in a direction different from the direction in which the first terminal group is disposed, and the second terminal group is connected to the first terminal group inside the housing as required in combination with other limitations of this claim.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831